GRIMES, Judge
(concurring specially).
Where the condemning authority was using only one appraiser in an uncomplicated condemnation proceeding involving an inexpensive parcel of land, I believe the court would be within its discretion to award the payment of the equivalent of only one appraiser’s fee, provided the property owner was made aware of this prior to the trial. Here, however, the determination to award the equivalent of only one fee was not made until after trial when the property owner had already incurred the expenses of two, and the judge made it clear that he was not holding that the use of two appraisers was unnecessary.